Pratt, J.
The respondent relies upon section 403 of the Code to support the order appealed from. We do not see the applicability of that section to this case. Had the decedent died immediately before the expiration of the time limited, an action might be brought after the expiration of that time within one year after the death.
The object of the statute seems to be to give the personal representative at least one year in which to act. The present case is not within the letter of the rule, nor within the reason.
The representative had the year in which to move before the expiration of the twenty years’ limitation. The time of limitation was not extended, and the order appealed from should be reversed.
■ Barnard, P. J., concurs; Bykman, J., not sitting.